department of the treasury internal_revenue_service washington d c contact person identification_number telephone number employer_identification_number tax_exempt_and_government_entities_division release number release date date january uniform issue list legend w o o m m m m o t i z z o v h x d a e n n e t n a t y u dear we have considered m’s ruling_request concerning a transfer of assets under sec_501 sec_507 sec_4940 sec_4941 sec_4942 sec_4944 and sec_4945 of the internal_revenue_code facts m is a private_foundation created pursuant to n a_trust agreement dated date with b as trustor n provides that the principal or corpus of which and all income thereof and increment thereto shall be exclusively devoted to and for religious and charitable scientific or literary educational_purposes n appointed b c and d qualification in accordance with n as the initial trustees and appointed e and f as trustees upon their with the passing of years e and f so qualified n trust_indenture provides that the trustees may terminate m at any time by transferring all of its assets to one or more trusts corporations associations or institutions organized and operated exclusively for religious charitable scientific literary or educational_purposes any such transfer to terminate the trust shall be made conditional on the assumption by the transferee or transferees of such obligations then outstanding b and his wife are deceased the present trustees are c d e f and g except for g the other m’s trustees have met periodically and made four trustees are descendants of b and his wife for its taxable_year ending distributions upon the approval of all trustees in accordance with n the assets of m were approximately x the charitable interests and management strategies of m’s trustees have diverged in recent years and they currently are interested in supporting different charities and adopting different in order to resolve these differences the trustees have proposed to management strategies reorganize by transferring of m's assets to o to p and to q while retaining in m is tax exempt the transfer was conditioned upon each entity obtaining a determination that it at the time of the under sec_501 and as a private_foundation under sec_509 transfer of the assets the trustee who has created the new entity would resign as a trustee of m and become a director or a trustee of the new entity together with such trustee’s family upon completion of the asset transfers c and his family would be in sole control of and be trustees of m g the existing non-family trustee will continue as a trustee of m on a year to year basis upon the the designated new trustee of m to be appointed in appointment of the new trustees of m accordance with n is h who is the child of c m will exercise expenditure_responsibility under sec_4945 and sec_4945 over the transfer distributions for a period of three years from the date of the transfer distributions c will continue to serve as a trustee of m p and q are exempt under sec_501 of the code and are classified as private o foundations all of the trustees of m and all of the directors of o p and q are disqualified persons under sec_4941 of the code is anticipated that plans deferred it compensation or expense or other accounts will be provided to the directors of p and o is anticipated that no compensation contributions to employee benefit plans deferred_compensation or expense or other accounts with the no compensation contributions to employee_benefits be provided except that directors the q of to it director secretary treasurer will be paid a salary for the value of her services estimated to be approximate x per year - rulings requested the three distributions will be treated as transfers of assets described in sec_507 of the internal_revenue_code and will neither result in the termination of m’s private_foundation_status under code sec_507 nor subject m to the tax imposed by code sec_507 p and q will o distributions not be treated as newly created organizations as a result of m's the distributions will not constitute either a willful flagrant act or failure to act or one of a series of willful repeated acts or failures to act giving rise to liability for tax under chapter of the code the transfer distributions by the m to o p and q will not be taxable_expenditures by m under sec_4945 of the code as m will exercise expenditure_responsibility under sec_4945 and sec_4945 of the code m and its disqualified persons will neither be deemed to have engaged in an act of self dealing under code sec_4941 nor be subject_to any_tax under code sec_4941 through as a result of the formation of o p and q and the distributions the distributions may be counted toward satisfaction m’s minimum distribution_requirements under code sec_4942 to the extent the transfers meet the requirement of ’ code sec_4942 of the legal accounting and other expenses_incurred by m o p and q in connection with this ruling_request and effectuating the distributions will not constitute taxable_expenditures pursuant to code sec_4945 and will not be considered qualifying distributions under -- code sec_4942 the distributions will not affect the tax exempt status under code sec_501 of m o pandq law sec_501 of the code provides for the exemption from federal_income_tax of nonprofit_organizations organized and operated exclusively for the charitable and or other exempt purposes stated in that section ‘ sec_509 of the code describes organizations exempt from federal_income_tax under sec_501 of the code that are private_foundations subject_to the provisions of chapter of the code sec_507 of the code and sec_1_507-1 of the income_tax regulations provide that a private_foundation may voluntarily terminate its private_foundation_status by submitting to the internal_revenue_service a statement of its intention to voluntarily terminate its private_foundation_status pursuant to sec_507 and by paying any termination_tax under sec_507 of the code sec_507 of the code impose excise_tax on a private_foundation which voluntarily terminates its private_foundation_status under sec_507 of the code and provides that this sec_507 tax is equal to the lower_of the aggregate tax benefits that have resulted from the private foundation's exempt status under sec_501 of the code or the value of the net assets of the private_foundation sec_507 of the code concerns the transfer of assets by one private_foundation to one or more other private_foundations and provides that each transferee private_foundation shall not be treated as a newly created organization sec_1_507-1 of the income_tax regulations provides that if a private_foundation transfers all or part of its assets to one or more other private_foundations or one or more private_foundations _and one or more sec_509 or organizations pursuant to a transfer described in sec_507 and sec_1_507-3 such transferor foundation will not have terminated its private_foundation_status under sec_507 sec_1_507-1 and sec_1_507-3 of the regulations provide that a transferor foundation's transfer of assets under sec_507 of the code will not constitute any termination of the transferor foundation's private_foundation_status under sec_509 of the code sec_1_507-3 of the regulations provides that for purposes of part il subchapter_f chapter of the code in the case of a transfer of assets of any private_foundation to another private foundation pursuant to any liquidation merger redemption recapitalization or other adjustment organization or reorganization the transferee organization shall not be treated as a newly created a significant disposition of assets to one or more private organization thus in the case of foundations within the meaning of paragraph c of this section the transferee organization shall not be treated as a newly created organization sec_1_507-3 of the regulations provides that a transferee private_foundation succeeds to that percentage of the transferor's aggregate tax_benefit equal to the fair_market_value of the assets transferred divided by the fair_market_value of the assets held by the transferor immediately before the transfer the fair_market_value of the assets held and transferred are determined at the time of transfer sec_1_507-3 of the regulations provides that if a private_foundation incurs liability for one or more of the taxes imposed under chapter of the code or any penalty resulting therefrom prior to or as a result of making a transfer of assets described in sec_507 to one or more private_foundations then in any case where transferee_liability applies each transferee foundation shall be treated as receiving the transferred assets subject_to such liability to the extent that the transferor foundation does not satisfy such liability sec_1_507-3 of the regulations provides that except as provided in sec_1_507-3 a private_foundation is required to meet the distribution_requirements of sec_4942 for any taxable_year in which it makes a sec_507 transfer of all or part of its net assets to another private_foundation such transfer shall itself be counted toward satisfaction of the requirements to the extent the amount transferred meets the requirements of sec_4942 sec_1_507-3 of the regulations provides that except as provided in sec_1_507-3 where the transferor has disposed of all of its assets during any period in which the transferor has no assets sec_4945 and h shall not apply to the transferee or the transferor with respect to any expenditure_responsibility grants made by the transferor the exception does not apply to information reporting requirements imposed by sec_4945 and the regulations thereunder for the year in which the transfer is made sec_1_507-3 of the regulations provides that if a private_foundation transfers assets to one or more private_foundations which are effectively controlled directly or indirectly within the meaning of sec_1_482-1 of the regulations by the same persons who effectively control the it were the transferor transferor foundation each transferee foundation will foundation for purposes ‘of sec_4940 through and sec_507 through of the code each transferee is treated as its transferor in the proportion which the fair_market_value of the of the transferor's assets transferred to the transferee bears to the fair_market_value of all transferor's assets immediately before the transfer be treated as if sec_1_507-3 of the regulations provides that a b transfer of assets from a private_foundation to an organization recognized as exempt under sec_501 including a private_foundation qualifies as a transfer for charitable purposes sec_1_507-3 of the regulations provides in part that for purposes of sec_507 the terms other adjustment organization or reorganization shall include any partial_liquidation or any other significant disposition of assets to one or more private_foundations other than transfers for sec_1_507-3 full and adequate_consideration or distributions out of current income indicates that a transfer under sec_507 of the code includes a transfer of assets from one private_foundation to one or more other private_foundations pursuant to any reorganization including a significant disposition of or more of the transferor foundation's assets sec_1_507-3 of the regulations provides that if a private_foundation transfers all or part of its in section assets to one or more other private_foundations pursuant to a transfer described b such transferor foundation will not have terminated its private_foundation_status under sec_507 sec_1_507-4 of the regulations provides that the tax on termination of private_foundation a transfer of asets under section status under sec_507 of the code does not apply to b of the code sec_4940 of the code provides for the imposition on each private_foundation which is exempt from taxation under sec_501 for the taxable_year with respect to the carrying on of its activities a tax equal to percent of the net_investment_income of such foundation for the taxable_year sec_4941 of the code imposes a tax on each act of self-dealing between a disqualified_person and a private_foundation the rate_of_tax shall be equal to percent of the amount_involved with respect to the act of selfdealing for each year or part thereof in the taxable_period sec_4941 of the code defines the term self--dealing to include any direct or indirect transfer to or use by or for the benefit of a disqualified_person of the income or assets or a private foun ation sec_4942 of the code provides for the imposition of a tax on the undistributed_income_of_a_private_foundation sec_4942 of the code defines undistributed_income as distributable_amount exceeds the qualifying distributions of the foundation the amount by which the sec_4942 of the code defines qualifying_distribution as any amount including that portion of reasonable and necessary administrative expenses paid to accomplish one or more an organization purposes described in sec_170 other than a contribution to controlled directly or indirectly by the foundation or by one or more disqualified persons with respect to the foundation unless certain requirements are satisfied or ii any private_foundation which is not an operating_foundation under code sec_4942 unless certain requirements are satisfied i sec_4942 of the code provides that an excess qualifying_distribution is a distribution of either undistributed_income or corpus with respect to a taxable_year beginning after date ome that exceeds the distributable_amount for that taxable_year mer - sec_4944 imposes a tax on any amount invested by a private_foundation in a manner that jeopardizes the carrying out of the foundation’s exempt purposes sec_4945 of the code imposes a tax on each taxable_expenditure of a private_foundation as defined in sec_4945 sec_4945 of the code requires that in order to avoid making a taxable_expenditure a transferor private_foundation must exercise expenditure_responsibility under sec_4945 of the code on its grants to another private_foundation sec_4945 of the code provides that a taxable_expenditure includes any amount expended by a private_foundation for purposes other than exempt purposes under sec_170 sec_4945 of the code defines expenditure_responsibility in terms of the grantor private_foundation requiring pre-grant inquiry and postgrant reports as to the grantee private_foundation on its uses of the grant sec_53_4945-5 of the regulations provides that expenditure_responsibility includes a requirement that the grantor private_foundation must make a pre-grant inquiry of the prospective thus before making a grant the grantor must conduct a limited grantee private_foundation such pre-grant inquiry must be complete enough to givea inquiry of the potential grantee reasonable person assurance that the grantee will use the grant for the proper exempt purposes this inquiry should concern matters such as the identity prior history and experience of the grantee organization and its managers and any knowledge which the grantor has based on prior experience or other information which is readily available concerning the management activities and practices of the grantee foundation the scope of this inquiry may vary from case to case depending upon the size and purpose of the grant the period of time over which it is to be paid and the prior experience which the grantor has had with respect to the capacity of the grantee to use the grant for the proper purposes in order to exercise expenditure sec_53_4945-5 of the regulations provides that responsibility the grantor private_foundation must require that the grantee organization be made subject_to a written commitment signed by an appropriate officer director or trustee of the grantee to’ répay any portion of the amount granted which is not used for the purposes of the - grant to submit full and complete annual reports on the manner in which the grant funds are spent and the progress made in accomplishing the purposes of the grant to maintain records of receipts and expenditures and to make its books_and_records available to the grantor at reasonable times and not to use any of the funds to carry on propaganda or otherwise attempt to influence legislation within sec_4945 of the code or to influence the outcome of any specific public election or to carry on any voter registration drive within the meaning of sec_4945 or to make any grant which does not comply with the requirements of sec_4945 or sec_4945 or to undertake any activity for any purpose other than one specified in sec_170 of the code the agreement must clearly specify the purposes of the grant such purposes may include contributing for capital endowment provided that neither the grants nor the income therefrom may be used for purposes other than those in sec_170 of the code a capital endowment grants made to private sec_53_4945-5 of the regulations on foundations provides that if a private_foundation makes a grant to another private_foundation for endowment or for other capital purposes the grantor foundation must require reports from the grantee foundation on the uses of the principal and the income if any from the grant funds the grantee must make such reports annually for its tax_year in which the grant was made and for its immediately succeeding two tax years - only if it is reasonably apparent to the grantor before the end of such grantee's second succeeding tax_year that neither the principal nor the income from the grant funds has been used for any purpose which would result in liability for tax under sec_4945 of the code may the grantor then allow the grantee's reports to be discontinued in general unreasonable administrative sec_53_4945-6 of the regulations provides that expenditures will ordinarily be regarded as taxable_expenditures unless the foundation can demonstrate that they were paid_or_incurred in the good_faith belief that they were reasonable and that their payment was consis tent with ordinary business care and prudence sec_53_4945-6 allows a private_foundation to transfer its assets to exempt_organizations under sec_501 of the code including private_foundations pursuant to sec_507 of the code without the transfers being taxable_expenditures under sec_4945 of the code sec_53_4946-1 of the regulations provides that for purposes of self-dealing under sec_4941 of the code an exempt_organization under sec_501 of the code is not a disqualified_person revenue_ruling 1978_2_cb_270 describes the carryover of a transferor private foundation's excess qualifying distributions under sec_4942 of the code where the transferor and the transferee foundations are controlled by the same persons under sec_1_507-3 of the régulations the transferee is treated as the transferor so that the transferee can reduce its own distributable_amount under sec_4942 of the code by its share of the transferor foundation's excess qualifying distributions under sec_4942 of the code i - analysis a transfer of assets described in code sec_507 does not constitute a termination of the transferor’s private_foundation_status under code sec_507 unless the transferor voluntarily gives notice pursuant to code sec_507 see sec_1_507-1 and sec_1_507-3 of the regulations the transferor foundation is not required to provide such notice inasmuch as m has not given notice to the service of its intent to terminate it retains its private_foundation_status and the tax under code sec_507 does not apply see code sec_507 and sec_1 b of the regulations because the transferor m has not terminated its private_foundation_status it continues to be treated as a private_foundation the transferee foundations o p and q herein are treated as possessing the aggregate tax benefits of the transferor m moreover regardless whether the transferor foundation provides notice of its intent to terminate where transferee_liability applies each transferee foundation is treated as receiving the transferred assets subject_to the transferor foundation’s prior excise_tax liabilities under chapter and any penalties resulting therefrom if any to the extent the transferor did not previously satisfy those liabilities see sec_1_507-3 and of the regulations see sec_1_507-3 and sec_2 of the regulations concerning the implications of the proposed asset transfers under code sec_4941 the definition of self-dealing under code sec_4941 and the definition of a disqualified_person under code sec_4946 and d as set forth above do not apply to the proposed asset transfers to the three newly created foundations the proposed transfers from m to o p and q are transfers to entities which have been recognized by the service as tax exempt under code sec_501 as such the three new foundations are not considered disqualified persons for purposes of code sec_4941 pursuant to sec_53_4946-1 of the regulations in addition the divisive transfers here do not appear to be part of a plan to provide excess compensation to the trustees of the four foundations all of the family trustees will serve without compensation the one non-family trustee is paid in accordance with a state funded salary survey it is represented that the director secretary treasurer of q will be paid reasonable_compensation as m will transfer of its assets to three private_foundations which are effectively controlled by the same persons who effectively control m the transferee foundations are treated as though they were the transferor for purposes of code sec_4942 see sec_1_507-3 of the accordingly the proposed transfers to o p and q will not be treated as qualifying regulations distributions of m in addition each transferee foundation assumes all obligations with respect to m's undistributed_income within the meaning of code sec_4942 if any and reduces its own distributable_amount under code sec_4942 by m’s excess qualifying distributions under code sec_4942 here proportionality is appropriate and p and q will each become responsible for one fourth of m’s undistributed_income and succeed to one fourth of m’s excess qualifying distributions if any see sec_1_507-3 of the regulations and revrul_78_387 above wee o p and q will not constitute under the facts set forth above investments jeopardizing the transferor m’s exempt purposes and therefore are not subject_to tax under code sec_4944 the proposed transfers to o of its assets to o p and q all for purposes of code sec_4945 because m will transfer controlled by the same individuals who control m the transferee foundations will be treated as though they were the transferor for purposes of code sec_4945 see sec_1_507-3 of the regulations m will exercise expenditure_responsibility under sec_4945 and sec_4945 respecting the transfer distributions to the three newly created foundations for a period of three years from the date of each transfer the legal accounting and other expenses_incurred by the transferor foundation m and the three transferee foundations o p and q in connection with this ruling_request should not be considered taxable_expenditures under code sec_4945 to the extent that such expenses are reasonable and necessary in light of the legal implications of the proposed asset transfers for purposes of code sec_4942 these expenses will be considered qualifying distributions rulings based on the representations made in your ruling_request and the applicable law we rule as follows the three distributions will qualify insofar as m is concerned as transfers of assets described in sec_507 of the internal_revenue_code and will neither result in the termination of m's private_foundation_status under code sec_507 nor subject m to the tax imposed by code sec_507 p and q will o distributions not be treated as newly created organizations as a result of m's the distributions will not constitute either a willful flagrant act or failure to ac or one of a series of willful repeated acts or failures to act giving rise to liability for tax under chapter of the code the transfer distributions by the m to o p and q will not be taxable_expenditures by m under sec_4945 of the code because m will exercise expenditure_responsibility under sec_4945 and sec_4945 of the code for a period of three years on m and its disqualified persons will neither be deemed to have engaged in an act of self dealing under code sec_4941 nor be subject_to any_tax under code sec_4941 through as a result of the formation of o p and q and the distributions m’s minimum distribution the distributions may be counted toward satisfaction requirements under code sec_4942 to the extent the transfers meet the requirement of code sec_4942 of the legal accounting and other expenses_incurred by m o p and q in connection with this ruling_request and effectuating the distributions will not constitute taxable_expenditures pursuant to code sec_4945 and will not be considered qualifying distributions under code sec_4942 the distributions will not affect the tax exempt status under code sec_501 of m o p and q this ruling is conditioned on the understanding that there will by no material changes in the this ruling is directed to the organization that requested it facts upon which it sec_6110 of the code provides that it may not be used or cited by others as precedent please keep a copy of this ruling in your organization's permanent records is based this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice a copy of this ruling with deletions that we intend to make notice of intention to disclose if you disagree with our proposed available for public inspection is attached to notice deletions you should follow the instructions in notice if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely debra j kawecki manager exempt_organizations _ technical group enclosure notice
